[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              MAR 22, 2007
                               No. 06-11969                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 98-02631-CV-CC-1

JOSEPH HOUGH,


                                                             Plaintiff-Appellant,

                                    versus

TINA O'NEAL,
Atlanta Probation Department,
TERRY JONES,
WILLIAM HARRISON,
GRADY HOSPITAL,
DOCTOR JOHN DOE,


                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (March 22, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.
PER CURIAM:

      This case began on September 8, 1998, when appellant, proceeding pro se,

filed a complaint for damages against three individuals and a hospital. Although

appellant’s complaint invoked the district court’s subject matter jurisdiction under

28 U.S.C. § 1332 (diversity of citizenship), it contained a claim under 42 U.S.C. §

1983; hence, the complaint invoked the court’s jurisdiction under 28 U.S.C. § 1331

(federal question) and 28 U.S.C. § 1343 (civil rights), as well.

      On March 28, 2005, in an order addressing several motions, the district court

dismissed appellant’s § 1983 claim because appellant had failed to perfect service

of process on the only defendant against whom the claim had been lodged, appellee

Tina O’Neal. The court also dismissed the claims against appellees Jones and

Harrison on the same ground, failure to perfect service of process. Hence, what

remained in the case thereafter were appellant’s § 1332 diversity claims –

malpractice claims against Grady Hospital and Dr. John Doe.

      On November 28, 2005, Grady Hospital moved the court for summary

judgment on behalf of itself and Dr. Doe (who had yet to be served with process).

The court granted the motion in a comprehensive order (which addressed several

pending motions) on March 2, 2006 on the ground that it lacked subject matter

jurisdiction, specifically diversity jurisdiction under § 1332. The court found



                                           2
diversity jurisdiction lacking because (1) appellant conceded that he was a Georgia

citizen, and (2) since the remaining defendants, Grady Hospital and Dr. Doe, were

also Georgia citizens, § 1332 diversity requirement could not be satisfied. The

court acknowledged that, in theory, it could have maintained jurisdiction under the

supplemental jurisdiction statute, 28 U.S.C. § 1367, but concluded that because the

malpractice claims did not “stem from the same common nucleus of operative fact”

as the § 1983 claim against O’Neal, retention of those claims under § 1367 was

inappropriate.

        The district court’s March 2 order is the focus of this appeal. Appellant

challenges the court’s resolution of the jurisdictional issues and complains of other

rulings the court made – in the March 2 and earlier orders. We are satisfied that

the court lacked diversity jurisdiction and that it did not abuse its discretion in

declining to entertain the claims against Grady Hospital and Dr. Doe under its

supplemental § 1367 jurisdiction. The court’s judgment is therefore

       AFFIRMED.1




       1
         Our decision – that the district court lacked subject matter jurisdiction – renders moot
the remaining issues appellant raises in his brief.

                                                 3